Title: To James Madison from William Pinkney, 30 September 1808
From: Pinkney, William
To: Madison, James



Sir,
London Septr. 30th. 1808

An American Citizen named William Worthington and several American Seamen were lately taken by a British Cruizer on board a French Letter of Marque bound from Martinique to Bordeaux and brought into Plymouth where they were thrown into Prison.  They applied to me to endeavour to obtain their Release in order that they might return: to the United States.  Upon Enquiry it seemed that Worthington had formerly Commanded the captured Vessel, as a Merchant Vessel of the United States, and that the Seamen were part of his Crew; that She left the United States, under his Command, before the Embargo and returned while it was in operation, under Swedish Colours, ostensibly under the Command of some other person, but with Worthington still on board; that application was made to the Government of the United States for permission to export Flour in this Vessel to Some of the French Islands which was refused; that she thereupon (in April last) cleared out at New York for St. Bartholomew as a Foreign Vessel in Ballast under the ostensible Command above mentioned (Worthington still however continuing with her); that She went to Martinique where she was Sold and Converted into a French Letter of Marque, took on board a Cargo for Bordeaux, and having sailed with Worthington and the American Mariners before belonging to her was captured as already Stated.
Worthington alledged as a Reason why he ought not to be detained by this Government, that he was a mere Passenger, and was not even a Passenger by choice, for that the Island of Martinique was almost in a State of Famine, and there was no other mode of leaving it.  The Mariners alleged that they were deceived by Worthington, and the Vessel being Sold in Martinique they were forced to remain with her by the Government of that Island and should have been compelled to do so by the necessity of their Situation if the Government had left them at liberty.
I believed that Worthington had violated the Embargo and therefore declined interfering in his behalf at least for a Time, but I did not think that I ought to refuse my Protection to the Sailors, and accordingly, I sent Mr. Canning a Note, of which a Copy is enclosed, requiring their Discharge, together with that of some other Americans.  An Answer to that Note has just been received informing me that these Persons having been taken on board an armed Ship of the Enemy, Commissioned for War against Great Britain, their Claim to be released must be considered as inadmissable.  Of this also I enclose a Copy.  Mr. Hammond has sent me another Note in which he States that the Admiralty have directed the Transport Board to consider these Men as Prisoners of War, and to clothe them as such.
Altho’ there was considerable Probability that the Dilemma in which Some of these People found themselves arose from a breach of an important Law of their own Country, as well as of the Laws of Nations, I felt an Interest in their misfortune, because I attributed their Conduct, even in the worst view of it, to Ignorance; and under that Impression I have Sincerely although fruitlessly endeavoured to obtain their enlargement, with a View of Sending them home.  I have the Honour to be, with the highest Consideration, Sir, Your most obedient humble Servant

Wm: Pinkney

